Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 17-December2021, Applicant has filed a set of Amendments with Remarks on 15-March-2022 [herein “Amendments with Remarks”]. In these Amendments with Remarks, Applicant has amended independent claims 1 and 14, and dependent claims 2, 3, 8 and 9. Applicant has also added three new dependent claims, 21 – 23. A summary of the amendments follows.
Independent claim 1 has been amended to change the phrase “at the opposite side of the first memory array to ground” to now read as “at the opposite side of the first memory array to ground in response to a change in logic state of a clamp control signal”. In addition, the phrase “a first comparator circuit configured to compare” has been changed to now read as “a first comparator circuit configured to receive the clamp control signal and in response to said change in logic state compare”.
Dependent claim 2 has been modified to change the phrase “actuate the first clamp circuit” to now read as “actuate the first clamp circuit through the change in logic state of the clamp control signal”.
Dependent claim 3 has been modified to change the phrase “the plurality of transistors actuated by the control circuit to electrically connect the plurality of word lines to ground” to now read as “the plurality of transistors having gate terminals coupled to receive the clamp control signal output from and the plurality of transistors being configured to electrically connect the plurality of word lines to ground”.
Dependent claim 8 has been modified to change the phrase “to actuate the first and second clamp circuits” to now read as “to actuate the first and second clamp circuits through the change in logic state of the clamp control signal”.
Dependent claim 9 has been modified to change the phrase “the plurality of transistors actuated by the control circuit to electrically connect the plurality of word lines to ground” to now read as “the plurality of transistors having gate terminals coupled to receive the clamp control signal output from and the plurality of transistors being configured to electrically connect the plurality of word lines to ground”.
Independent claim 14 has been modified to change the phrase “clamping the plurality of word lines to ground at an opposite side of the first memory” to now read as “clamping the plurality of word lines to ground at an opposite side of the first memory array in response to a change in logic state of a clamp control signal”. In addition, the phrase “comparing the first encoded address to the row address” has been changed to now read as “in response to said change in logic state of the clamp control signal, comparing the first encoded address to the row address”.

Response to Arguments
 In response to the Non-Final Office Action of 17-December2021, Applicant has filed a set of Amendments with Remarks on 15-March-2022 [herein “Arguments”].
In their first argument, Applicant addresses the U.S.C. 112(b) rejections of claims 4 and 10-12 in the Non-Final Office Action for not adequately describing the bounds of the numbers M and N referenced in these claims. In particular, Applicant argues that the numbers have definitions in the limitations of the claims (M is specifically defined by the claim  to be equal to the number of word lines in the memory array, which inherently must be an integer value greater than zero, and N is specifically defined by the claim to be equal to the number of bits in the row address, which inherently must be an integer value greater than zero) which make the bounds of the numbers definite. Examiner finds this argument persuasive and, as a result, the U.S.C. 112(b) rejections are withdrawn.
In their second argument, Applicant argues that the new amendments to base claims 1 and 14 regarding the triggering of actions based on a change of logic state of a clamp control signal are not taught by the art cited in the Non-Final Office Action (U.S. Patent Publication 20180277174-(Tran et al) [herein “Tran”], in view of U.S. Patent 5748545-(Lee et al) [herein “Lee”]) and therefore these claims (and all claims that depend from them) should be allowed.
In the detail of their argument, Applicant acknowledges that the Lee reference teaches a clamp control signal (see, Fig. 5 signal GWLOEN, for example), but there is no teaching for a logic state change in that clamp control signal to control the operation of the fault detector. Although this may be true, Examiner notes that the amendments to these claims open the Application to the application of new art and, as a result, Examiner must respectfully disagree with this conclusion. In particular, Examiner notes that U.S. Patent Publication 20030151437-(Demone) teaches a comparator circuit that is responsive to an external signal for latching a comparison result (”The latched comparison circuit comprises a comparator circuit for comparing an input address with a redundant address for generating a comparison output signal. The latched comparison circuit further comprises a flip-flop circuit coupled to the comparison output signal for latching the comparison output signal” – Page 1, Paragraph [0008]).
In their next argument, Applicant addresses newly added claims 21 and 22, arguing that the art cited in the Non-Final Office Action does not teach an error flag that is also set in response to a failed change in state of the clamp control signal recited in the amendments to base claims 1 and 14 and, as a result, these claims should be allowed. Examiner notes, however that Demone also teaches a second input to a comparator which, when applied, force that output result to a failure indication (“In an alternate embodiment, an enable-input function is added to the comparator flip-flop 200 described in the previous embodiment. The addition of the enable-input function allows the redundancy comparison to be forced to always fail” (Page 2, Paragraph [0029])), and that it would be a trivial addition to the circuitry to connect that latching signal through an inverter (or “NOT” circuit) to make the default comparison result be a fail is that latching signal is not asserted. As a result, Examiner must also respectfully disagree with this conclusion.
In their final argument, Applicant argues that newly added claim 23 is not taught by the art cited in the Non-Final Office Action. In particular, they argues that the claim recites that the clamp control signal propagates on a signal line from an output of a control circuit to the clamping circuit and further propagating from the clamping circuit to an input of the first comparator circuit. The also state that claim 23 further recites that a propagation time for the clamp control signal on the signal from the output of the control circuit to the input of the first comparator circuit is sufficient for the first encoder circuit to complete encoding of the signals on the plurality of word lines to generate the first encoded address for comparison by the comparator circuit. As a result, Applicant argues that the claim should be allowed. Although Examiner agrees with the conclusion that prior art does not teach the new claim (in particular the limitation regarding signal propagation), Examiner must respectfully object to the conclusion that the claim must be allowed, as it is currently written in dependent form, depending from a base claim which is rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 14-15, 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180277174-(Tran et al) [herein “Tran”], in view of U.S. Patent 5748545-(Lee et al) [herein “Lee”], and further in view of U.S. Patent Publication 20030151437-(Demone).
Regarding claim 1 –
Tran teaches (a) circuit, comprising: a first memory array including a plurality of word lines; (Figure 11, Item 1120 “Array”, plus Items WL0 – WL3).
Tran also teaches a row decoder located on one side of the first memory array and configured to selectively drive the plurality of word lines in response to a row address; and (Figure 11, Item 1110 “Row Decoder”, plus Items WL0 – WL3), plus “Address X is received by row decoder 1110, which in turn will activate a word line that will access a row in array 1120 and a row in address fault detection array 1130”) (Page 5, Paragraph [0070]).
Tran additionally teaches a first word line fault detection circuit located on an opposite side of the first memory array, the first word line fault detection circuit comprising:, (Figure 11, Item 1130 “Address Fault Detection Array”) plus “An address fault detection array is used to confirm that an activated word line or bit line is the word line or bit line that was actually intended to be activated based upon the received address, which will identify a type of fault where the wrong word line or bit line is activated. The address fault detection array also is used to indicate whether more than one word line or bit line was activated, which will identify a type of fault where two or more word lines or bit lines are activated” (Page 4, Paragraph [0027]).
Tran also teaches a first encoder circuit configured to encode signals on the plurality of word lines at the opposite side of the first memory array to generate a first encoded address; (Figure 11, Item 1170 “Address Fault Detection Circuit”); Examiner notes that the output of the Address Fault Detection Circuit is fed to a comparator, where it is compared to “Address X” which was the input address, hence the Address Fault Detection Circuit generates an encoded address for comparison.
In addition, Tran teaches a first comparator circuit configured to compare the first encoded address to the row address and set a first error flag indicating presence of an open word line fault between said one side and said opposite side of the first memory array if the first encoded address does not match the row address, (Figure 14, Item 1180 “Comparator”) plus the illustrated output “Fault Detection Indicator”.
Tran does not teach a first clamp circuit configured to clamp the plurality of word lines at the opposite side of the first memory array to ground.
Lee, however teaches a first clamp circuit configured to clamp the plurality of word lines at the opposite side of the first memory array to ground; “During a global word line open testing operation, all of the word lines are set to the high logic state by the row select circuit 20. Then, all of the word lines are grounded by the word line charge circuit 150. If there are no open circuited word lines, all of the word lines will be discharged from the high logic state to the low logic state” (Col 18, Lines 9-14).
Tran and Lee are analogous art because they are both directed to advanced methods of detecting faults in memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the word line testing techniques of Tran with the word line clamping technique of lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system better able to detect open word line faults in memories.
The combination of Trans and Lee does not teach in response to a change in logic state of a clamp control signal, nor does it teach receive the clamp control signal and in response to said change in logic state.
Demone, however teaches teach in response to a change in logic state of a clamp control signal, ”The latched comparison circuit comprises a comparator circuit for comparing an input address with a redundant address for generating a comparison output signal. The latched comparison circuit further comprises a flip-flop circuit coupled to the comparison output signal for latching the comparison output signal” (Page 1, Paragraph [0008]).
Demone also teaches receive the clamp control signal and in response to said change in logic state, ”The latched comparison circuit comprises a comparator circuit for comparing an input address with a redundant address for generating a comparison output signal. The latched comparison circuit further comprises a flip-flop circuit coupled to the comparison output signal for latching the comparison output signal” (Page 1, Paragraph [0008]).
Tran, Lee and Demone are analogous art because they are all directed to advanced methods of detecting address faults. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the word line testing techniques of Tran with the word line clamping technique of lee and the latching ability of Demone, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system better able to detect open word line faults in memories.

Regarding claim 2 –
The combination of Tran, Lee and Demone teaches all the limitations of claim 1 above.
Lee also teaches further comprising a control circuit configured to actuate the first clamp circuit, (Fig 9, Item 52c, “GLOBAL WORD LINE OPEN DETECTOR” and signal “GWLOEN”) plus “and gate terminals that receive an enable signal GWLOEN in the global word line open testing mode” (Col 4, Lines 24-26) plus “Global word line short and global word line open testing circuits are provided to detect the presence of a word line short or word line open condition. Local word line short and local word line open testing circuits are provided to identify the defective word line” (Abstract); Examiner notes that the enable signal for the testing has to be initiated externally to the described circuits in order for the testing to occur.
In addition, Lee teaches then deactuate the first clamp circuit prior to the first encoder circuit operation to encode the signals on the plurality of word lines, (Fig 9, Item 52c, “GLOBAL WORD LINE OPEN DETECTOR”) PLUS “During a global word line open testing operation, all of the word lines are set to the high logic state by the row select circuit 20. Then, all of the word lines are grounded by the word line charge circuit 150. If there are no open circuited word lines, all of the word lines will be discharged from the high logic state to the low logic state” (Col 18, Lines 9-14).
Tran teaches apply the row address to the row decoder (Figure 11, “Address X”) plus (Figure 10, Item 1051 “Control Logic Circuits) plus “control logic circuits 1051 for providing various control functions, such as redundancy and built-in self-testing” (Page 5, Paragraph [0066]).
Tran also teaches generate the first encoded address, (Figure 11, Item 1170 “Address Fault Detection Circuit”); Examiner notes that the output of the Address Fault Detection Circuit is fed to a comparator, where it is compared to “Address X” which was the input address, hence the Address Fault Detection Circuit generates an encoded address for comparison.
Demone teaches through the change in logic state of the clamp control signal, ”The latched comparison circuit comprises a comparator circuit for comparing an input address with a redundant address for generating a comparison output signal. The latched comparison circuit further comprises a flip-flop circuit coupled to the comparison output signal for latching the comparison output signal” (Page 1, Paragraph [0008]).	

Regarding claim 3 –
The combination of Tran, Lee and Demone teaches all the limitations of claim 2 above.
Lee also teaches wherein the first clamp circuit comprises a plurality of transistors (Fig 9, Items m1 – m1024).
In addition, Lee teaches connected to the plurality of word lines at the opposite side of the first memory array, the plurality of transistors having gate terminals coupled to receive the clamp control signal output from , (Fig 9, Item 10 “MEMORY ARRAY”, Items WL[1]-WL[1024]).

Regarding claim 4 –
The combination of Tran, Lee and Demone teaches all the limitations of claim 1 above.
Tran also teaches wherein the first encoder circuit is an MxN encoder, wherein M is equal to the number of word lines and N is equal to the number of bits in the row address, (Figure 8, Item 430 “ROM”) where Examiner notes that the number of Word Lines shown in the example illustrated is 4 and the number of row address bits is also 4.

Regarding claim 6 –
The combination of Tran, Lee and Demone teaches all the limitations of claim 1 above.
Lee also teaches wherein the clamp of the plurality of word lines to ground discharges accumulated charge on a portion of a word line which is floating due to the presence of the open word line fault between said one side and said opposite side of the first memory array, (Fig 9, Item 10 “MEMORY ARRAY” and Item 52c, “GLOBAL WORD LINE OPEN DETECTOR”) PLUS “During a global word line open testing operation, all of the word lines are set to the high logic state by the row select circuit 20. Then, all of the word lines are grounded by the word line charge circuit 150. If there are no open circuited word lines, all of the word lines will be discharged from the high logic state to the low logic state” (Col 18, Lines 9-14).

Regarding claim 14 –
Tran teaches (a) method, comprising: decoding a row address to selectively drive a plurality of word lines of a first memory array at one side of the first memory array; (Figure 11, Item 1110 “Row Decoder”, plus Items WL0 – WL3), plus “Address X is received by row decoder 1110, which in turn will activate a word line that will access a row in array 1120 and a row in address fault detection array 1130”) (Page 5, Paragraph [0070]).
Tran also teaches encoding signals on the plurality of word lines at the opposite side of the first memory array to generate a first encoded address; (Figure 11, Item 1170 “Address Fault Detection Circuit”).
In addition, Tran teaches comparing the first encoded address to the row address; and setting a first error flag indicating presence of an open word line fault between said one side and said opposite side of the first memory array if the first encoded address does not match the row address, (Figure 14, Item 1180 “Comparator”) plus the illustrated output “Fault Detection Indicator”.
Tran does not teach clamping the plurality of word lines to ground at an opposite side of the first memory array.
Lee, however teaches clamping the plurality of word lines to ground at an opposite side of the first memory array; “During a global word line open testing operation, all of the word lines are set to the high logic state by the row select circuit 20. Then, all of the word lines are grounded by the word line charge circuit 150. If there are no open circuited word lines, all of the word lines will be discharged from the high logic state to the low logic state” (Col 18, Lines 9-14).
Tran and Lee are analogous art because they are both directed to advanced methods of detecting faults in memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the word line testing techniques of Tran with the word line clamping technique of lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system better able to detect open word line faults in memories.
The combination of Trans and Lee does not teach in response to a change in logic state of a clamp control signal, nor does it teach  in response to said change in logic state of the clamp control signal.
Demone, however teaches teach in response to a change in logic state of a clamp control signal, ”The latched comparison circuit comprises a comparator circuit for comparing an input address with a redundant address for generating a comparison output signal. The latched comparison circuit further comprises a flip-flop circuit coupled to the comparison output signal for latching the comparison output signal” (Page 1, Paragraph [0008]).
Demone also teaches  in response to said change in logic state of the clamp control signal, ”The latched comparison circuit comprises a comparator circuit for comparing an input address with a redundant address for generating a comparison output signal. The latched comparison circuit further comprises a flip-flop circuit coupled to the comparison output signal for latching the comparison output signal” (Page 1, Paragraph [0008]).
Tran, Lee and Demone are analogous art because they are all directed to advanced methods of detecting address faults. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the word line testing techniques of Tran with the word line clamping technique of lee and the latching ability of Demone, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system better able to detect open word line faults in memories.

Regarding claim 15 –
	The combination of Tran, Lee and Demone teaches all the limitations of claim 14 above.
Lee also teaches further comprising releasing the clamping of the plurality of word lines prior to encoding the signals on the plurality of word lines, (Fig 9, Item 52c, “GLOBAL WORD LINE OPEN DETECTOR”) PLUS “During a global word line open testing operation, all of the word lines are set to the high logic state by the row select circuit 20. Then, all of the word lines are grounded by the word line charge circuit 150. If there are no open circuited word lines, all of the word lines will be discharged from the high logic state to the low logic state” (Col 18, Lines 9-14).

Regarding claim 17 –
	The combination of Tran, Lee and Demone teaches all the limitations of claim 14 above.
Lee also teaches wherein clamping the plurality of word lines to ground discharges accumulated charge on a portion of a word line which is floating due to the presence of the open word line fault between said one side and said opposite side of the first memory array, (Fig 9, Item 10, “MEMORY ARRAY” and  Item 52c, “GLOBAL WORD LINE OPEN DETECTOR”) PLUS “During a global word line open testing operation, all of the word lines are set to the high logic state by the row select circuit 20. Then, all of the word lines are grounded by the word line charge circuit 150. If there are no open circuited word lines, all of the word lines will be discharged from the high logic state to the low logic state” (Col 18, Lines 9-14).

Regarding claim 21 –
	The combination of Tran, Lee and Demone teaches all the limitations of claim 14 above.
	Demone also teaches setting said first error flag in response to a failed change in logic state of the clamp control signal, (“In an alternate embodiment, an enable-input function is added to the comparator flip-flop 200 described in the previous embodiment. The addition of the enable-input function allows the redundancy comparison to be forced to always fail” (Page 2, Paragraph [0029]) where Examiner notes that connecting an inverted version of the clamp control signal to this “enable-input” will result in a fail output in response to clamp control not being asserted.

Regarding claim 22 –
	The combination of Tran, Lee and Demone teaches all the limitations of claim 1 above.
	Demone also teaches wherein the comparator circuit is configured to set said first error flag in response to a failed change in logic state of the clamp control signal, (“In an alternate embodiment, an enable-input function is added to the comparator flip-flop 200 described in the previous embodiment. The addition of the enable-input function allows the redundancy comparison to be forced to always fail” (Page 2, Paragraph [0029]) where Examiner notes that connecting an inverted version of the clamp control signal to this “enable-input” will result in a fail output in response to clamp control not being asserted.

 Claims 5, 7-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180277174-(Tran et al) [herein “Tran”], in view of U.S. Patent 5748545-(Lee et al) [herein “Lee”], in view of U.S. Patent Publication 20030151437-(Demone), and further in view of U.S. Patent Publication 20150243368-(Remington).
Regarding claim 5 –	
	The combination of Tran, Lee and Demone teaches all the limitations of claim 1 above.
	Tran also teaches wherein the comparator circuit is further configured to compare the complement first encoded address to a complement of the row address and set the first error flag if the complement first encoded address does not match the complement row address, (Figure 11, Item 1180 “Comparator”) plus the illustrated output “Fault Detection Indicator”.
The combination of Tran and Lee does not teach wherein the first encoder circuit is further configured to encode signals on the plurality of word lines to generate a complement first encoded address.
Remington, however teaches wherein the first encoder circuit is further configured to encode signals on the plurality of word lines to generate a complement first encoded address, (Fig 2B, Items 220A and 220B “ADDRESS ROM A” and “ADDRESS ROM B”) “the address ROMs 220A/B in effect operate as read-only- memories that output fixed data bits based upon the selected wordline, and these data bits are the address ROM outputs RA0-RA6 (true bits) and RA0B-RA6B (not true bits)” (Page 3, Paragraph [0020]) plus “If the wordline address does not match the ROM outputs, or if the true and not true ROM outputs do match, then a wordline address fault is deemed to have occurred.” (Page 3, Paragraph [0023]); Examiner notes that the two “ADDRESS ROM”s represent the two “encoder circuits” in Remington.
Tran, Lee, Demone and Remington are analogous art because they are all directed to advanced methods of detecting faults in memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the word line testing techniques of Tran with the word line clamping technique of lee and the comparator latching of Demone and the complementary/ non-complementary address encoding of Remington, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system better able to detect open word line faults in memories.

Regarding claim 7 –
	The combination of Tran, Lee and Demone teaches all the limitations of claim 1 above.
	Tran teaches a second word line fault detection circuit located on an opposite side of the second memory array, the second word line fault detection circuit comprising, (Figure 14, Item 1130 “Address Fault Detection”).
	Tran also teaches a … encoder circuit configured to encode signals on the plurality of word lines at the opposite side of the second memory array to generate a second encoded address; (Figure 14, Item 1410 “Address Fault Detection Circuit”).
	Additionally, Tran teaches a … comparator circuit configured to compare the second encoded address to the row address and set a second error flag indicating presence of the open word line fault if the second encoded address does not match the row address, (Figure 14, Item 1420 “Comparator”).
	Lee teaches a second clamp circuit configured to clamp the plurality of word lines at the opposite side of the second memory array to ground; “During a global word line open testing operation, all of the word lines are set to the high logic state by the row select circuit 20. Then, all of the word lines are grounded by the word line charge circuit 150. If there are no open circuited word lines, all of the word lines will be discharged from the high logic state to the low logic state” (Col 18, Lines 9-14); Examiner notes that it is required to have a clamping circuit for each memory array, since the claims specify that the circuit Is disposed on the opposite side of the array from the Address Decoder- as a result, each memory array will have its own clamping circuit.
	The combination of Tran, Lee and Demone does not teach a second encoder circuit, nor do they teach a second comparator circuit. The combination also does not teach wherein said row decoder is located on one side of the second memory array, nor does it teach further comprising: a second memory array including said plurality of word lines.
	Remington, however teaches a second encoder circuit, (Fig 2B, Item 220A “ADDRESS ROM A (EVEN)” AND Item 220B “ADDRESS ROM B (ODD)”.
	Remington also teaches a second comparator circuit, (Fig 2B, Items 222A “DETECTION LOGIC” and Item 222B “DETECTION LOGIC”).
	Remington also teaches further comprising: a second memory array including said plurality of word lines; (Fig 2B, Items 218A “DATA ARRAY (LOWER) and 218B “DATA ARRAY (UPPER)”); Examiner notes that these represent the two opposing memory arrays in Remington.
Remington also teaches wherein said row decoder is located on one side of the second memory array; (Fig 2B, Item 211 “ADDRESS DECODER”) plus “The address decoder 211 receives an address that includes a wordline address and provides a decoded wordline address to the wordline (WL) driver 212. Based upon the decoded address, the wordline driver 212 selects and drives a wordline” (Page 1, Paragraph [0014]).
Tran, Lee, Demone and Remington are analogous art because they are all directed to advanced methods of detecting faults in memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the word line testing techniques of Tran with the word line clamping technique of lee and the comparator latching of Demone and the complementary/ non-complementary address encoding of Remington, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system better able to detect open word line faults in memories.

Regarding claim 8 –
The combination of Tran, Lee, Demone and Remington teaches all the limitations of claim 7 above.
Tran teaches apply the row address to the row decoder Tran – (FIGURE 14, “Address X”) plus (FIGURE 10, Item 1051 “Control Logic Circuits) plus “control logic circuits 1051 for providing various control functions, such as redundancy and built-in self-testing” (Page 5, Paragraph [0066]).
Remington teaches generate the first and second encoded address, (Fig 2B, Items 220A and 220B “ADDRESS ROM A” and “ADDRESS ROM B”) “the address ROMs 220A/B in effect operate as read-only- memories that output fixed data bits based upon the selected wordline, and these data bits are the address ROM outputs RA0-RA6 (true bits) and RA0B-RA6B (not true bits)” (Page 3, Paragraph [0020]) plus “If the wordline address does not match the ROM outputs, or if the true and not true ROM outputs do match, then a wordline address fault is deemed to have occurred.” (Page 3, Paragraph [0023]); Examiner notes that the two “ADDRESS ROM”s represent the two “encoder circuits” in Remington.
Lee also teaches further comprising a control circuit configured to actuate the first and second clamp circuits, (Fig 9, Item 52c, “GLOBAL WORD LINE OPEN DETECTOR” and signal “GWLOEN”) plus “and gate terminals that receive an enable signal GWLOEN in the global word line open testing mode” (Col 4, Lines 24-26) plus “Global word line short and global word line open testing circuits are provided to detect the presence of a word line short or word line open condition. Local word line short and local word line open testing circuits are provided to identify the defective word line” (Abstract); Examiner notes that the enable signal for the testing has to be initiated externally to the described circuits in order for the testing to occur, and also notes that it is required to have a clamping circuit for each memory array, since the claims specify that the circuit Is disposed on the opposite side of the array from the Address Decoder- as a result, each memory array will have its own clamping circuit.
Lee additionally teaches then deactuate the first and second clamp circuits prior to the first and second encoder circuits operating to encode the signals on the plurality of word lines, (Fig 9, Item 52c, “GLOBAL WORD LINE OPEN DETECTOR”) PLUS “During a global word line open testing operation, all of the word lines are set to the high logic state by the row select circuit 20. Then, all of the word lines are grounded by the word line charge circuit 150. If there are no open circuited word lines, all of the word lines will be discharged from the high logic state to the low logic state” (Col 18, Lines 9-14); Examiner notes that it is required to have a clamping circuit for each memory array, since the claims specify that the circuit Is disposed on the opposite side of the array from the Address Decoder- as a result, each memory array will have its own clamping circuit.
Demone also teaches through the change in logic state of the clamp control signal, ”The latched comparison circuit comprises a comparator circuit for comparing an input address with a redundant address for generating a comparison output signal. The latched comparison circuit further comprises a flip-flop circuit coupled to the comparison output signal for latching the comparison output signal” (Page 1, Paragraph [0008]).

Regarding claim 9 –
The combination of Tran, Lee, Demone and Remington teaches all the limitations of claim 8 above.
Lee also teaches wherein each of the first and second clamp circuits comprises a plurality of transistors (Fig 9, Items m1 – m1024)
Lee also teaches connected to the plurality of word lines at the opposite side of the first memory array, the plurality of transistors actuated by the control circuit and the plurality of transistors being configured to electrically connect the plurality of word lines to ground, (Fig 9, Item 10 “MEMORY ARRAY”, Items WL[1]-WL[1024]).
Demone also teaches having gate terminals coupled to receive the clamp control signal output from , ”The latched comparison circuit comprises a comparator circuit for comparing an input address with a redundant address for generating a comparison output signal. The latched comparison circuit further comprises a flip-flop circuit coupled to the comparison output signal for latching the comparison output signal” (Page 1, Paragraph [0008]).

Regarding claim 10 –
The combination of Tran, Lee, Demone and Remington teaches all the limitations of claim 7 above.
Remington also teaches first and second encoder circuits wherein each of the first and second encoder circuits, (Fig 2A) plus “FIG. 2A is a block diagram of a split array memory system 200 that includes address fault detection using a split address ROM and associated detection logic. In contrast with FIG. 1 (Prior Art), the memory array is split into data array 218A and data array 218B, and the address ROM is split into two portions 220A/B that are positioned on either side of the split array and are connected to the wordlines WLl, WL2 ... within the memory system 200. Data array 218A holds lower half of bits for data reads and/or writes to the memory system 200, and data array 218B holds upper half of bits for data reads and/or writes to the memory system 200” (Page 1, Paragraph [0014]).
Tran teaches (wherein each of the first and second encoder circuits) is an MxN encoder, wherein M is equal to the number of word lines and N is equal to the number of bits in the row address, (Figure 8, Item 430 “ROM”) where Examiner notes that the number of Word Lines shown in the example illustrated is 4 and the number of row address bits is also 4

Regarding claim 11 –	
The combination of Tran, Lee, Demone and Remington teaches all the limitations of claim 7 above.
Remington also teaches wherein each of the first and second first encoder circuits is an MxN encoder, wherein M is equal to the number of word lines and N is equal to a fraction of the number of bits in the row address, (Fig 2A) plus “FIG. 2A is a block diagram of a split array memory system 200 that includes address fault detection using a split address ROM and associated detection logic. In contrast with FIG. 1 (Prior Art), the memory array is split into data array 218A and data array 218B, and the address ROM is split into two portions 220A/B that are positioned on either side of the split array and are connected to the wordlines WLl, WL2 ... within the memory system 200. Data array 218A holds lower half of bits for data reads and/or writes to the memory system 200, and data array 218B holds upper half of bits for data reads and/or writes to the memory system 200” (Page 1, Paragraph [0014]); Examiner notes that the two “ADDRESS ROM”s represent the two “encoder circuits” in Remington.

Regarding claim 12 –	
The combination of Tran, Lee, Demone and Remington teaches all the limitations of claim 11 above. 
Remington also teaches wherein the fraction is one divided by the number of memory arrays, (Fig 2A) plus “FIG. 2A is a block diagram of a split array memory system 200 that includes address fault detection using a split address ROM and associated detection logic. In contrast with FIG. 1 (Prior Art), the memory array is split into data array 218A and data array 218B, and the address ROM is split into two portions 220A/B that are positioned on either side of the split array and are connected to the wordlines WLl, WL2 ... within the memory system 200. Data array 218A holds lower half of bits for data reads and/or writes to the memory system 200, and data array 218B holds upper half of bits for data reads and/or writes to the memory system 200” (Page 1, Paragraph [0014]).

Regarding claim 13 –
The combination of Tran, Lee, Demone and Remington teaches all the limitations of claim 7 above.
Remington teaches first and second comparator circuits, (Fig 2B, Items 220A and 220B “ADDRESS ROM A” and “ADDRESS ROM B”) “the address ROMs 220A/B in effect operate as read-only- memories that output fixed data bits based upon the selected wordline, and these data bits are the address ROM outputs RA0-RA6 (true bits) and RA0B-RA6B (not true bits)” (Page 3, Paragraph [0020]) plus “If the wordline address does not match the ROM outputs, or if the true and not true ROM outputs do match, then a wordline address fault is deemed to have occurred.” (Page 3, Paragraph [0023]); Examiner notes that the two “ADDRESS ROM”s represent the two “encoder circuits” in Remington.
	Remington also teaches wherein the first and second encoder circuits are further configured to encode signals on the plurality of word lines to generate a complement first encoded address and complement second encoded address, respectively, “the address ROMs 220A/B in effect operate as read-only- memories that output fixed data bits based upon the selected wordline, and these data bits are the address ROM outputs RA0-RA6 (true bits) and RA0B-RA6B (not true bits)” (Page 3, Paragraph [0020]) plus “If the wordline address does not match the ROM outputs, or if the true and not true ROM outputs do match, then a wordline address fault is deemed to have occurred.” (Page 3, Paragraph [0023]).
Tran also teaches wherein the (first and second)  comparator circuit(s) are further configured to compare the complement (first and second) encoded addresses to a complement of the row address, respectively, and set the (first and second) error flags if the addresses do not match, (Figure 11, Item 1180 “Comparator”) plus the illustrated output “Fault Detection Indicator”.

Regarding claim 16 –
	The combination of Tran, Lee and Demone teaches all the limitations of claim 14 above.
Tran also teaches wherein comparing further comprises comparing the complement first encoded address to a complement of the row address, and wherein setting further comprises setting the first error flag if the complement first encoded address does not match the complement row address, (Figure 11, Item 1180 “Comparator”) plus the illustrated output “Fault Detection Indicator”.
The combination of Tran, Lee and Demone does not teach wherein encoding further comprises encoding signals on the plurality of word lines to generate a complement first encoded address.
Remington, however teaches wherein encoding further comprises encoding signals on the plurality of word lines to generate a complement first encoded address, “the address ROMs 220A/B in effect operate as read-only- memories that output fixed data bits based upon the selected wordline, and these data bits are the address ROM outputs RA0-RA6 (true bits) and RA0B-RA6B (not true bits)” (Page 3, Paragraph [0020]) plus “If the wordline address does not match the ROM outputs, or if the true and not true ROM outputs do match, then a wordline address fault is deemed to have occurred.” (Page 3, Paragraph [0023]).
Tran, Lee, Demone and Remington are analogous art because they are all directed to advanced methods of detecting faults in memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the word line testing techniques of Tran with the word line clamping technique of lee and the comparator latching of Demone and the complementary/ non-complementary address encoding of Remington, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system better able to detect open word line faults in memories.

Regarding claim 18 –
	The combination of Tran, Lee and Demone teaches all the limitations of claim 14 above.
Tran also teaches encoding signals on the plurality of word lines at the opposite side of the second memory array to generate a second encoded address; (Figure 14, Item 1410 “Address Fault Detection Circuit”).
In addition, Tran teaches comparing the second encoded address to the row address; and setting a second error flag indicating presence of an open word line fault between said one side and said opposite side of the second memory array if the second encoded address does not match the row address, (Figure 11, Item 1180 “Comparator”) plus the illustrated output “Fault Detection Indicator”.
Lee teaches clamping the plurality of word lines to ground at an opposite side of the second memory array; “During a global word line open testing operation, all of the word lines are set to the high logic state by the row select circuit 20. Then, all of the word lines are grounded by the word line charge circuit 150. If there are no open circuited word lines, all of the word lines will be discharged from the high logic state to the low logic state” (Col 18, Lines 9-14); Examiner notes that it is required to have a clamping circuit for each memory array, since the claims specify that the circuit Is disposed on the opposite side of the array from the Address Decoder- as a result, each memory array will have its own clamping circuit.
The combination of Tran and Lee does not teach wherein decoding further selectively drives the plurality of word lines of a second memory array at one side of the second memory array.
Remington, however teaches wherein decoding further selectively drives the plurality of word lines of a second memory array at one side of the second memory array, (Fig 2B, Item 211 “ADDRESS DECODER”) plus “The address decoder 211 receives an address that includes a wordline address and provides a decoded wordline address to the wordline (WL) driver 212. Based upon the decoded address, the wordline driver 212 selects and drives a wordline” (Page 1, Paragraph [0014]).
Tran, Lee, Demone and Remington are analogous art because they are all directed to advanced methods of detecting faults in memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the word line testing techniques of Tran with the word line clamping technique of lee and the comparator latching of Demone and the complementary/ non-complementary address encoding of Remington, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system better able to detect open word line faults in memories.

Regarding claim 19 –
	The combination of Tran, Lee, Demone and Remington teaches all the limitations of claim 18 above.
	Lee also teaches further comprising releasing the clamping of the plurality of word lines prior to encoding the signals on the plurality of word lines, (Fig 9, Item 52c, “GLOBAL WORD LINE OPEN DETECTOR”) PLUS “During a global word line open testing operation, all of the word lines are set to the high logic state by the row select circuit 20. Then, all of the word lines are grounded by the word line charge circuit 150. If there are no open circuited word lines, all of the word lines will be discharged from the high logic state to the low logic state” (Col 18, Lines 9-14).

Regarding claim 20 –
	The combination of Tran, Lee, Demone and Remington teaches all the limitations of claim 18 above.
	Tran also teaches wherein comparing further comprises comparing the complement second encoded address to a complement of the row address, and wherein setting further comprises setting the second error flag if the complement second encoded address does not match the complement row address, (Figure 11, Item 1180 “Comparator”) plus the illustrated output “Fault Detection Indicator”).
	Remington also teaches wherein encoding further comprises encoding signals on the plurality of word lines to generate a complement second encoded address, “the address ROMs 220A/B in effect operate as read-only- memories that output fixed data bits based upon the selected wordline, and these data bits are the address ROM outputs RA0-RA6 (true bits) and RA0B-RA6B (not true bits)” (Page 3, Paragraph [0020]) plus “If the wordline address does not match the ROM outputs, or if the true and not true ROM outputs do match, then a wordline address fault is deemed to have occurred.” (Page 3, Paragraph [0023]); Examiner notes that the two “ADDRESS ROM”s represent the two “encoder circuits” in Remington.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23 –
	The combination of Tran, Lee, Demone teaches all the limitations of claim 1 above.
	The prior art of record does not teach the clamp control signal propagates on a signal line from an output of a control circuit to the clamping circuit and further propagating from the clamping circuit to an input of the first comparator circuit, and wherein a propagation time for the clamp control signal on the signal from the output of the control circuit to the input of the first comparator circuit is sufficient for the first encoder circuit to complete encoding of the signals on the plurality of word lines to generate the first encoded address for comparison by the comparator circuit.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 23 will be allowable if the rejection of the base claim is addressed

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111